Citation Nr: 0908027	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-15 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a chronic skin rash, from September 16, 2000 to 
August 2, 2006.  

2.  Entitlement to a staged compensable evaluation for a 
chronic skin rash, from August 3, 2006 to September 30, 2008.  

3.  Entitlement to a staged evaluation in excess of 10 
percent for a chronic skin rash on and after October 1, 2008.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The Veteran had active service from September 1996 to 
September 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.  The Veteran's claim was 
later transferred to the San Diego, California RO.  

In the November 2001 rating decision, the RO granted service 
connection for a chronic skin rash and assigned a 
noncompensable rating, effective from September 16, 2000, the 
day after the Veteran's discharge from service.  The Veteran 
disagreed with the rating assigned to his service-connected 
skin disability in March 2002.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  A statement of the case was issued in 
May 2005 and the Veteran subsequently perfected a timely 
appeal.  

By a February 2008 decision, the Board concluded that the 
criteria for an initial rating of 10 percent for a chronic 
skin rash had been met through August 2, 2006.  The Board 
noted that the Veteran had failed to report to his most 
recently scheduled VA examination on August 3, 2006.  Thus, 
the 10 percent rating was warranted prior to the date that he 
failed to report for a VA examination.  See 38 C.F.R. § 3.655 
(2008).  The Board also remanded the remaining claim on 
appeal, entitlement to an initial or staged rating for a 
chronic skin rash in excess of 10 percent prior to August 3, 
2006, and to a staged compensable rating from August 3, 2006, 
to the RO for additional development.   

In a November 2008 rating action, the RO increased the 
disability rating for the Veteran's service-connected chronic 
skin rash from noncompensable to 10 percent disabling, 
effective from October 1, 2008 (the date of the Veteran's VA 
examination which showed increased symptoms).   Because the 
RO assigned a "staged" rating to the Veteran's service-
connected skin disease, the Board has characterized the issue 
on appeal as styled on the first page of this decision.  See 
Fenderson, supra.  

The Board also notes that in the Veteran's May 2005 
substantive appeal, he requested a hearing at a local VA 
office before a member of the Board (i.e., Travel Board 
hearing).  In a subsequent letter from the Veteran, received 
in August 2005, he indicated that he wanted a hearing at the 
RO before a Decision Review Officer instead of a Travel Board 
hearing.  A letter from the RO to the Veteran, dated in 
December 2005, shows that at that time, the RO had scheduled 
the Veteran for a local hearing in January 2006.  A notation 
on the letter reflects that the Veteran failed to show.  His 
request for a hearing is therefore considered withdrawn.   


FINDINGS OF FACT

1.  For the period of time from September 16, 2000 to August 
2, 2006, the evidence of record does not show that the 
Veteran's service-connected skin disease was productive of 
constant exudation or itching, extensive lesions, or marked 
disfigurement; the evidence also does not show that the 
Veteran's skin disease necessitated treatment with 
immunosuppressive drugs or corticosteroids, involved at least 
20 percent of the Veteran's entire body or exposed areas 
affected, or that it affected an area or areas exceeding 12 
square inches.     

2.  For the period of time from August 3, 2006 (the day the 
Veteran failed to report to his VA examination) to September 
30, 2008 (the day prior to the Veteran's October 1, 2008 VA 
examination), there is no evidence of record showing that the 
Veteran's service-connected skin disease was productive of 
exfoliation, exudation, or itching of an exposed surface or 
extensive area; there is also no evidence showing that the 
Veteran's skin disease was disfiguring, necessitated 
treatment with immunosuppressive drugs or corticosteroids, 
involved at least 5 percent of either the Veteran's entire 
body or an exposed area, or that it affected an area or areas 
exceeding six square inches.  

3.  From October 1, 2008, the evidence of record does not 
show that the Veteran's service-connected skin disease is 
productive of constant exudation or itching, extensive 
lesions, or marked disfigurement; the evidence also does not 
show that the Veteran's skin disease necessitates treatment 
with immunosuppressive drugs or corticosteroids, involves at 
least 20 percent of the Veteran's entire body or exposed 
areas affected, or that it affects an area or areas exceeding 
12 square inches.  

CONCLUSIONS OF LAW

1.  The criteria for an initial or staged evaluation in 
excess of 10 percent for a chronic skin rash, from September 
16, 2000 to August 2, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805, 7806 
(2008).  

2.  The criteria for an initial or staged compensable 
evaluation for a chronic skin rash, from August 3, 2006 to 
September 30, 2008, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002); 38 C.F.R. §§ 3.102, 
3.159, 3.655, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805, 7806 
(2008).  

3.  The criteria for an initial or staged evaluation in 
excess of 10 percent for a chronic skin rash, from October 1, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7801, 7802, 
7803, 7804, 7805, 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that, in the context of service 
connection claims and initial higher rating claims, VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id., at 486.  This notice must also inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in March 2001, December 2006, and April 2008 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, a March 2006 letter informed him about 
how VA determines effective dates and disability ratings, as 
required by Dingess.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim." 
Written notice was provided in March 2001, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in March 2006, December 2006, and April 2008, 
after the decision that is the subject of this appeal.  As to 
any timing deficiency with respect to this notice, the Board 
is cognizant of recent Federal Circuit decisions pertaining 
to prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
in a VCAA notice should be presumed prejudicial.  The 
claimant bears the burden of demonstrating such error.  VA 
then bears the burden of rebutting the presumption by showing 
that the essential fairness of the adjudication has not been 
affected.  Id.   

The Board finds that the presumption of prejudice raised by 
the failure to provide timely VCAA and Dingess notice is 
rebutted because the preponderance of the evidence is against 
the claim for entitlement to an initial or staged rating in 
excess of 10 percent for a chronic skin rash from September 
16, 2000 to August 2, 2006, a staged compensable rating from 
August 3, 2006 to September 30, 2008, and to a staged 
evaluation in excess of 10 percent on and after October 1, 
2008.  Such a lack of timely notice did not affect or alter 
the essential fairness of the RO's decision, and thus, the 
presumption of prejudice is rebutted.  Sanders, supra.  The 
presumption of prejudice has also been rebutted (1) based on 
the communications sent to the Veteran over the course of 
this appeal, he clearly has actual knowledge of the evidence 
he is required to submit; and (2) based on his contentions 
and the communications provided to him by the VA over the 
course of this appeal, he is reasonably expected to 
understand from notices provided what was needed.  

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertains to notice of the criteria 
necessary for an increased rating.  However, since the claim 
on appeal is a downstream issue from that of service 
connection, Vazquez notice is not required.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003); Dingess, 19 Vet. App. at 473, 491.  
In Dunlap v. Nicholson, 21 Vet. App. 112 (2007), the Court 
held that when VA has granted a service connection claim and 
the veteran thereafter in his notice of disagreement 
challenges the rating assigned, as here, a duty to provide 
VCAA notification as to the higher rating issue does not 
attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap. Supra, at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.   

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim. 38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received VA 
examinations in August 2003 and October 2008, which were 
thorough in nature and adequate for the purposes of deciding 
the claim of entitlement to an initial or staged rating for a 
chronic skin rash in excess of 10 percent from September 16, 
2000 to August 2, 2006, and to a staged evaluation in excess 
of 10 percent on and after October 1, 2008.  [Emphasis 
added.]   

In regard to the part of the Veteran's claim for a staged 
compensable rating for a chronic skin rash from August 3, 
2006 to September 30, 2008, the Board notes that the Veteran 
was scheduled for a VA examination on August 3, 2006; however 
he failed to report without providing good cause for said 
absence.  [Emphasis added.]  See 38 C.F.R. § 3.655.  The 
Court has made clear that "[c]orresponding to VA's duty to 
assist the veteran in obtaining information is a duty on the 
part of the veteran to cooperate with VA in developing a 
claim."  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  That 
is, as has often been stated, VA's "'[d]uty to assist is not 
always a one-way street.'"  Id.; (quoting Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991)); Kowalski v. Nicholson, 19 Vet. 
App. 171, 180 (2005) (same).  As discussed in greater detail 
below, the veteran did not appear for the scheduled August 
2006 VA medical examination despite adequate notification and 
he has presented no good cause for his failure to report.  
Therefore, the Board must evaluate the claim for a staged 
compensable rating from August 3, 2006 to September 30, 2008, 
based on the evidence of record or lack thereof and VA has no 
further duty to provide an examination or opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.655(a), (b).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).






II.  Factual Background

The Veteran's service treatment records show intermittent 
treatment for a recurrent rash on his head, chest, back, 
arms, and legs.  At the time of his separation, his skin rash 
was asymptomatic.      

In a November 2001 rating action, the RO granted the 
Veteran's claim of entitlement to service connection for a 
chronic skin rash.  The RO assigned a noncompensable 
disability rating under Diagnostic Code 7899-7806, effective 
from September 16, 2000, for the Veteran's service-connected 
skin rash.   

In August 2003, the Veteran underwent a VA examination, 
conducted by QTC Services.  At that time, he related that he 
had intermittent rashes on his face, forehead, hands, neck 
and arms.  It was noted that the rash was usually 
erythematous, shedding, itching and crusting.  The Veteran 
gave a history of episodes of a skin rash every couple of 
weeks to a month and was up to one week in duration, with the 
rash being alleviated by using over-the-counter antifungal 
medication.  The Veteran denied any functional impairment due 
to the rash and he had not missed work due to the rash.  Upon 
physical examination, the examiner found that the Veteran had 
a mildly erythematous rash with mild flakiness and 
excoriation in the left frontal scalp region that measured 
approximately 1.5 centimeters in diameter.  The rash 
accounted for less than 1 percent of the total body surface.  
She diagnosed the veteran as having a chronic skin rash of 
the left forehead.

The Veteran submitted two pages of private medical records, 
dated in June 2005.  These records indicate that the Veteran 
sought treatment for a rash on his forehead, but after 
treatment the rash got worse, with the Veteran developing the 
rash on his cheeks.  The examiner questioned whether the 
Veteran had dermatitis.

The Veteran was scheduled for another VA examination on 
August 3, 2006.  He did not appear for this evaluation.

Pursuant to the Board's February 2008 decision, the RO, in a 
March 2008 rating action, increased the disability rating for 
the Veteran's service-connected chronic skin rash from 
noncompensable to 10 percent disabling under Diagnostic Code 
7899-7806, effective from September 16, 2000.  The RO also 
assigned a noncompensable evaluation effective from August 3, 
2006.   

On October 1, 2008, the Veteran underwent a VA examination, 
conducted by QTC Services.  At that time, he stated that he 
had been diagnosed with dermatitis.  The skin disease 
involved areas that were exposed to the sun, including the 
face.  However, it did not include the hands, neck, or the 
head.  The Veteran indicated that the location was on the 
chest, back, face, and arms.  Due to his skin condition, he 
had itching, shedding, and crusting.  The examining physician 
reported that the Veteran had no exudation or ulcer 
formation.  The symptoms described occurred intermittently, 
as often as twice per month, with each occurrence lasting 
four days.  The number of attacks within the past year was 
20.  The ability to perform daily functions during flare-ups 
was not affected.  According to the Veteran, for the past six 
years, he had treated his skin disease with Metro-Gel, twice 
per day.  The examiner noted that the medication was a 
topical anti-fungal.  The Veteran reported that he had not 
used UVB, intense light therapy, PUVA or electron beam 
therapy for his condition.  He stated that he did not 
experience any functional impairment.  

The physical examination showed that there was dermatitis, 
which was located on the Veteran's right arm, chest, and back 
and had the following characteristics: exfoliation, crusting, 
and abnormal texture of less than 6 square inches.  There was 
no ulceration, disfigurement, tissue loss, induration, 
inflexibility, hypopigmentation, hyperpigmentation, or 
limitation of motion.  Skin lesion was zero percent in the 
exposed area.  It is apparent there was less than 1 percent 
involvement of the exposed areas and relative to the whole 
body the skin disease was estimated to be 9 percent.  The 
skin lesions were not associated with systemic disease and 
did not manifest in connection with a nervous condition.  The 
examiner diagnosed the Veteran with dermatitis.  According to 
the examiner, the subjective factors were itching, crusting, 
and shedding of the skin over the chest, back, arms, and 
face.  The objective factors were exfoliating and crusting 
skin over the chest, back, and right arm.  The examiner also 
noted that the effects of the condition on the Veteran's 
usual occupation was none, and the effects of the condition 
on the Veteran's daily activity was none.   

By a November 2008 rating action, the RO increased the 
disability rating for the Veteran's service-connected chronic 
skin rash from noncompensable to 10 percent disabling under 
Diagnostic Code 7899-7806, effective from October 1, 2008.  


III.  Laws and Regulations

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2008), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4 (2008).  Pertinent regulations do not require 
that all cases show all findings specified by the VA's 
Schedule for Rating Disabilities, but that findings 
sufficient to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

As previously stated, as the Veteran took issue with the 
initial rating assigned following the grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found--a practice known as 
"staged" ratings.  See Fenderson, 12 Vet. App. at 126.  
Thus, the Board must evaluate the relevant evidence since 
September 16, 2000.  

The Veteran's service-connected chronic skin rash is not 
listed on the Schedule; the RO assigned Diagnostic Code 7899-
7806.  See 38 C.F.R. § 4.27 (2008) (unlisted disabilities 
requiring rating by analogy will be coded first the numbers 
of the most closely related body part and "99").  The most 
closely analogous Diagnostic Code is 38 C.F.R. § 4.118, 
Diagnostic Code 7806 which is under the schedule of ratings 
for the skin.  In this regard, the Board notes that by 
regulatory amendment effective August 30, 2002, substantive 
changes were made to the schedular criteria for evaluating 
the skin.  Compare 38 C.F.R. § 4.118 (2002), with 38 C.F.R. § 
4.118 (2003).  As the Veteran's appeal was pending at the 
time the applicable regulations were amended, the Veteran is 
entitled to consideration under the old criteria, and under 
the new regulations.  However, as the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the Veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  38 U.S.C.A. § 5110(g)(West 2002) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue); see also Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997).

The Veteran was provided with notice of the change in the 
rating criteria in a May 2005 Statement of the Case, and was 
given the opportunity to provide additional evidence or 
argument on the issue on appeal.  Thus, the Board finds that 
there is no prejudice to the Veteran in the Board's 
adjudication of the claim under both sets of criteria.  See 
Bernard, 4 Vet. App. at 384, 392-94.

Under the former criteria for Diagnostic Code 7806 for 
eczema, a noncompensable rating is warranted for eczema with 
slight, if any, exfoliation, exudation or itching, on a 
nonexposed surface or small area.  A 10 percent evaluation is 
warranted for exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent 
evaluation is warranted for constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptionally repugnant disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

The revised criteria for Diagnostic Code 7806 provides that a 
noncompensable evaluation will be assigned if dermatitis or 
eczema involves less than 5 percent of the entire body or 
less than 5 percent of exposed areas affected and no more 
than topical therapy was required during the past 12-month 
period.  A 10 percent evaluation will be assigned where at 
least 5 percent, but less than 20 percent of the entire body 
or at least 5 percent, but less than 20 percent of exposed 
areas are affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent evaluation is 
assigned for 20 to 40 percent of the entire body, or 20 to 40 
percent of exposed areas affected, or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not constantly 
during the past 12-month period.  A 60 percent rating is 
assigned for dermatitis or eczema covering more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12- month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2008).  It is also noted that 
the disability may be rated as a disfigurement of the head, 
face, or neck pursuant to Diagnostic Code 7800, or scars 
pursuant to Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, 
depending on the predominant disability.  Id.         

Under Diagnostic Code 7800, for disfigurement of the head, 
face, or neck, a 10 percent rating is warranted for one 
characteristic of disfigurement.  A 30 percent rating is 
warranted for a skin condition with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with two or three characteristics of disfigurement.

A 50 percent rating is warranted for a skin condition with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  An 80 percent rating is 
warranted for a skin condition with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2004).

The Diagnostic Code also provides the following notes:

Note (1): The 8 characteristics of disfigurement, 
for purposes of evaluation under 38 C.F.R. § 4.118, 
are:

(1.) Scar 5 or more inches (13 or more centimeters 
(cm.)) in length. (2.) Scar at least one-quarter 
inch (0.6 cm.) wide at widest part.  (3.) Surface 
contour of scar elevated or depressed on palpation.  
(4.) Scar adherent to underlying tissue.  (5.) Skin 
hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).  (6.) Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches (39 sq. 
cm.).  (7.) Underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.).  (8) 
Skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).  Id.  

Note (2): Tissue loss of the auricle under 
Diagnostic Code 6207 (loss of auricle) and 
anatomical loss of the eye under Diagnostic Code 
6061 (anatomical loss of both eyes) or Diagnostic 
Code 6063 (anatomical loss of one eye), are rated 
as appropriate.  Id.   

Note (3): When evaluating under these criteria, 
unretouched color photographs are taken into 
consideration.  Id.  

Effective August 30, 2002, scars, other than head, face, or 
neck scars that are deep or cause limited motion are rated 
under Diagnostic Code 7801.  Where there is evidence of such 
a scar area or areas exceeding 6 square inches (39 sq. cm.), 
a 10 percent evaluation will be assigned.  A 20 percent 
evaluation is warranted where there is evidence of a scar 
area or areas exceeding 12 square inches (77 sq. cm.).  A 30 
percent evaluation is warranted where there is evidence of a 
scar area or areas exceeding 72 square inches (465 sq. cm.).  
A 40 percent evaluation for area or areas exceeding 144 
square inches (929 sq. cm.) is assignable.  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2008).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 (2008).  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(1) (2008).  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, 
Note (2) (2008).

Superficial scars (not associated with underlying soft tissue 
damage) other than on the head, face, or neck, that do not 
cause limited motion may be assigned a 10 percent rating for 
area or areas of 144 square inches (929 sq. cm.) or greater.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

Under Diagnostic Code 7803, superficial, unstable scars 
warrant a 10 percent evaluation. An unstable scar is one 
where, for any reason, there is frequent loss of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).

Under the criteria for Diagnostic Code 7804, superficial 
scars, painful on examination, warrant a 10 percent 
disability rating. A superficial scar is not one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).

Under the criteria for Diagnostic Code 7805, scars may be 
rated on the limitation of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2008).

In the instant case, the Veteran maintains that his chronic 
rash disability is more severe than contemplated by the 10 
percent and noncompensable ratings.  He maintains that he has 
to use an antifungal cream to control his rash on his face, 
chest, and arms.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


IV.  Analysis

A.  Initial or staged evaluation in excess of 10 percent 
from September 16, 2000 to August 2, 2006, and a staged 
evaluation in excess of 10 percent on and after October 
1, 2008 

Upon a review of the rating criteria in relation to the 
evidence, the Board finds that an initial or staged rating in 
excess of 10 percent is not warranted for a chronic skin rash 
from September 16, 2000 to August 2, 2006, or since October 
1, 2008.  

In the February 2008 decision, the Board determined that the 
Veteran's service-connected skin disease was manifested by 
exfoliation, exudation or itching of an exposed surface 
through August 2, 2006.  The Board noted that under the 
version of Diagnostic Code 7806 that was in effect prior to 
August 30, 2002, but applicable in the instant case as the 
Veteran filed his current claim prior to that date, a 10 
percent rating was warranted for exfoliation, exudation or 
itching, that involved an exposed surface or extensive area.  
In the August 2003 VA (QTC) examination, the examiner found 
that the Veteran had a mildly erythematous rash with mild 
flakiness and excoriation in the left frontal scalp, later 
described as the left forehead.  The Board stated that 
excoriation was evidence of itching.  The Board further 
indicated that although the skin lesions were initially 
described as on the scalp (which could be either an exposed 
or a nonexposed area), it was later noted to be on the 
forehead, which was clearly an exposed area.  Therefore, the 
Board concluded that a 10 percent rating for the Veteran's 
service-connected chronic skin rash was warranted through 
August 2, 2006, the day prior to the Veteran's failure to 
report for the last scheduled VA examination.   

In light of the above, although an initial 10 percent rating 
was granted for the Veteran's chronic skin rash from 
September 16, 2000 to August 2, 2006, the Board notes that 
the same evidence dated during the aforementioned period of 
time does not show that the Veteran had the symptomatology 
required for a higher rating of 30 percent under the former 
criteria for Diagnostic Code 7806.  During the period of time 
from September 16, 2000 to August 2, 2006, there was no 
evidence showing that the Veteran's skin disease was 
manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement.  At the time of the 
Veteran's August 2003 VA (QTC) examination, he stated that 
his rash occurred every couple of weeks to a month.  
Similarly, upon a review of the evidence for the period of 
time from October 1, 2008 to the present, the Board also 
notes that there is no evidence which reflects that the 
Veteran's skin disease is manifested by constant exudation or 
itching, extensive lesions, or marked disfigurement.  At the 
time of the Veteran's October 2008 VA (QTC) examination, 
there was exfoliating and crusting of the skin over the 
chest, back, and right arm.  However, the examiner noted that 
three was no evidence of exudation or ulcer formation.  In 
addition, the Veteran reported that he experienced symptoms 
of his skin disease intermittently, twice per month.  
Moreover, the examiner specifically stated that there was no 
disfigurement.  Thus, an initial or staged rating in excess 
of 10 percent under the former criteria of Diagnostic Code 
7806 is not warranted from September 16, 2000 to August 2, 
2006, or since October 1, 2008.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  

The Board also finds that an initial or staged rating in 
excess of 10 percent is not warranted under the revised 
criteria, beginning from the date of the revised criteria, 
August 30, 2002, to August 2, 2006, or since October 1, 2008.  
In regard to the revised criteria for Diagnostic Code 7806, 
there is no evidence of record showing that the Veteran's 
skin disease involves 20 to 40 percent of either his entire 
body or exposed areas.  In the Veteran's August 2003 VA (QTC) 
examination, the examiner noted that the Veteran's rash 
accounted for less than 1 percent of the total body surface.  
In addition, in the October 2008 VA (QTC) examination, the 
examiner indicated that skin lesion was zero percent in the 
exposed area, and that the skin lesion coverage relative to 
the whole body was 9 percent.  There is also no evidence of 
record showing that the Veteran has undergone intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more in the past year or during any one-year period.  The 
Veteran treats his skin disease with Metro-Gel, which is a 
topical anti-fungal.  Accordingly, an initial or staged 
rating in excess of 10 percent under the revised criteria of 
Diagnostic Code 7806 is not warranted from August 30, 2002 to 
August 2, 2006, or since October 1, 2008.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).                   

The Board also finds that an evaluation in excess of 10 
percent is not warranted under Diagnostic Code 7800 regarding 
disfigurement of the head, face, or neck.  In the August 2003 
VA (QTC) examination, the only finding pertinent to the face 
was the skin rash on the Veteran's left forehead.  The rash 
measured approximately 1.5 centimeters in diameter, which may 
be considered one characteristic of disfigurement (scar at 
least one-quarter inch (0.6 cm.) wide at widest part).  
However, in order to warrant a 30 percent rating under 
Diagnostic Code 7800, two or three characteristics of 
disfigurement must be shown.  No additional characteristics 
of disfigurement were shown in the August 2003 VA (QTC) 
examination.  The Board also notes that in the Veteran's 
October 2008 VA (QTC) examination, there were no findings 
pertinent to the head, face, or neck.  The Veteran's rash was 
located on his right arm, chest, and back.  Accordingly, an 
initial or staged rating in excess of 10 percent under 
Diagnostic Code 7800 is not warranted from August 30, 2002 to 
August 2, 2006, or since October 1, 2008.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2008).                

The Board further notes that an evaluation in excess of 10 
percent is not warranted under Diagnostic Code 7801 regarding 
scars, other than the head, face, or neck, that are deep or 
that cause limited motion.  Upon a review of the Veteran's 
August 2003 and October 2008 VA (QTC) examinations, there is 
no evidence showing that the Veteran has scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion in an area or areas exceeding 12 square inches.  In 
the August 2003 examination, the only skin condition was the 
rash on the Veteran's forehead.  In addition, in the October 
2008 examination, in regard to the skin condition on the 
Veteran's right arm, chest, and back, the examiner stated 
that there was no limitation of motion.  The examiner also 
noted that the Veteran's skin condition was in an area less 
than 6 inches.  Accordingly, an initial or staged rating in 
excess of 10 percent under Diagnostic Code 7801 is not 
warranted from August 30, 2002 to August 2, 2006, or since 
October 1, 2008.  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2008).          

The Board further notes that an evaluation in excess of 10 
percent or a separate compensable rating is not warranted 
under Diagnostic Codes 7803 and 7804 as there is no 
indication that the Veteran has superficial scars that are 
unstable or painful on examination.  Accordingly, an initial 
or staged rating in excess of 10 percent under Diagnostic 
Codes 7803 and 7804 is not warranted from August 30, 2002 to 
August 2, 2006, or since October 1, 2008.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2008).   

Lastly, an evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 7805 because there is no 
indication that the Veteran's skin disease causes limited 
function of the affected areas.  In the August 2003 
examination, the only skin condition was the rash on the 
Veteran's forehead.  Additionally, in the October 2008 VA 
(QTC) examination, in regard to the skin condition on the 
Veteran's right arm, chest, and back, the examiner stated 
that there was no limitation of motion.  Accordingly, an 
initial or staged rating in excess of 10 percent under the 
Diagnostic Code 7805 is not warranted from August 30, 2002 to 
August 2, 2006, or since October 1, 2008.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2008).     

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for an 
initial or staged rating in excess of 10 percent for the 
Veteran's chronic skin rash from September 16, 2000 to August 
2, 2006, or since October 1, 2008.  Accordingly, the benefit 
of the doubt doctrine does not apply to this aspect of the 
veteran's claim.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that 
"the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").

B.  Staged Compensable evaluation from August 3, 2006 to 
September 30, 2008

As previously stated, the Veteran failed to report to a VA 
examination that was scheduled for August 3, 2006.  Where a 
claimant fails without good cause to report for necessary 
examinations scheduled in conjunction with original 
compensation claims, the claims will be rated on the basis of 
the evidence of record.  38 C.F.R. § 3.655(a)-(b) (2008).  
The Veteran has not provided any reason for his failure to 
report nor did he request that such examination be 
rescheduled.  Thus, without having shown good cause for his 
failure to report, the Board must adjudicate the claim for a 
staged compensable evaluation from August 3, 2006 to 
September 30, 2008, based on the available evidence of 
record.  See 38 C.F.R. § 3.655.

The Board observes that for the period of time from August 3, 
2006 to September 30, 2008, the evidence of record is 
negative for any pertinent evidence.  There is no evidence 
that the Veteran underwent a VA examination during the 
aforementioned period of time, and the Veteran did not submit 
any relevant evidence during that time.  Therefore, for the 
period of time from August 3, 2006 (the day the Veteran 
failed to report to his VA examination) to September 30, 2008 
(the day prior to the Veteran's October 1, 2008 VA 
examination), there is no evidence of record showing that the 
Veteran's service-connected skin disease was productive of 
exfoliation, exudation, or itching of an exposed surface or 
extensive area.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  There is also no evidence showing that the Veteran's 
skin disease was disfiguring, necessitated treatment with 
immunosuppressive drugs or corticosteroids, involved at least 
5 percent of either the Veteran's entire body or an exposed 
area, or that it affected an area or areas exceeding six 
square inches.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7806 (2008).  Moreover, there is no evidence showing that the 
Veteran had disfigurement of the head, face, or neck, or that 
he had superficial scars that were unstable or painful on 
examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7803, 7804 (2008).  In addition, there is no evidence which 
indicates that the Veteran's skin disease caused limited 
function of any affected areas.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2008).       

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for an 
initial or staged compensable rating for the Veteran's 
chronic skin rash from August 3, 2006 to September 30, 2008.  
Accordingly, the benefit of the doubt doctrine does not apply 
to this aspect of the veteran's claim.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001).  


V.  Extraschedular Rating

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the veteran's skin disease which would take the Veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

An initial or staged evaluation in excess of 10 percent for a 
chronic skin rash, from September 16, 2000 to August 2, 2006, 
is denied.  

An initial or staged compensable evaluation for a chronic 
skin rash, from August 3, 2006 to September 30, 2008, is 
denied.  

An initial or staged evaluation in excess of 10 percent for a 
chronic skin rash on and after October 1, 2008, is denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


